Exhibit 24(b)(8.100) FIRST AMENDMENT TO FUND PARTICIPATION AGREEMENT This First Amendment to Fund Participation Agreement (“Amendment”) is entered into by and among Legg Mason Investor Services , LLC , (the “Distributor”, “LMIS”, “We” or “Us”) ING Life Insurance and Annuity Company (formerly Aetna Life Insurance and Annuity Company) (“ILIAC”) and ING Financial Advisers, LLC (“ING Financial”) (collectively, “ING”, “You” or “Your”) collectively (the “Parties”). WHEREAS , Legg Mason Wood Walker Incorporated (“LMWW”) and ILIAC entered into a Fund Participation Agreement dated as of February 1, 2001 (the “Agreement”). Terms defined in the Agreement are used herein as therein defined; and WHEREAS , LMWW, formerly a wholly-owned subsidiary of Legg Mason, Inc., was sold to Citigroup, Inc, effective December 1, 2005 (the “Transaction”); and WHEREAS LMIS is also a wholly-owned subsidiary of Legg Mason, Inc. and was appointed by the Funds as the successor to LMWW’s mutual fund underwriting and distribution activities on behalf of the Funds prior to completion of the Transaction; and WHEREAS , LMWW assigned all of its rights and obligations under the Agreement to the Distributor effective December 1, 2005 and the Distributor accepted such assignment; and WHEREAS , the Parties desire to amend the Agreement to reflect the substitution of LMIS for LMWW as the Distributor; WHEREAS, certain plans may invest in the Funds indirectly through annuity contracts and funding agreements issued by ILIAC (the “Contracts”); and WHEREAS, ILIAC has established and may establish in the future separate accounts for all of its annuity contracts and funding agreements (the “Separate Accounts”) to serve as an investment vehicle for the Contracts; and WHEREAS, ING Financial will distribute units of the Separate Accounts that may in turn invest in the Funds; and WHEREAS, the parties wish to modify the Fund Participation Agreement by adding ING Financial ,the affiliated broker/dealer of ILIAC , as a party to the Agreement; WHEREAS , the Parties wish to amend certain other provisions of the Agreement, as provided below. NOW, THEREFORE, in consideration of the promises and mutual covenants hereinafter contained, the Parties agree as follows: 1. ING Financial is hereby added to the agreement as an affiliated broker/dealer, and all provisions in the Agreement relating to ILIAC are hereby amended to include ING Financial, unless otherwise specified in this Amendment. Page 1 of 16 2. Assignment to LMIS. ILIAC acknowledges (i) that LMWW has assigned the Agreement to LMIS, effective December 1, 2005, that LMIS is a Legg Mason, Inc. affiliate that is the successor to the mutual fund underwriting and distribution activities formally performed by LMWW, and that in accordance with the provisions of the Agreement ILIAC consents to such assignment. LMIS acknowledges that is has been made a party to the Agreement and has assumed all of LMWWs rights, duties and obligations under the Agreement. 3. Schedule B of this Amendment, attached hereto, supersedes and replaces in its entirety the Schedule B of the Agreement. Your compensation for each fund shown in this Amendment will be as shown in Schedule B. 4. To the extent a fund imposes a redemption fee as provided in the applicable prospectus and You choose to offer such fund, You agree to abide and comply with the terms of the relevant prospectus and/or SAI in connection with the collection of such redemption fee and the transmission in such fee to the Fund. 5. The procedure relating to the handling of orders shall be subject to provisions of this Agreement and instructions that we or the Fund shall forward from time to time to You. All orders are subject to acceptance or rejection by the applicable Fund or Us in the sole discretion of either. The minimum initial purchase and the minimum subsequent purchase of any Shares shall be as set forth in the applicable Fund Prospectus. You agree to effect all purchase, redemption or exchange orders in the manner and upon the terms described in the Fund Prospectus. 6. Authorization, Services and Duties. (a) Your internal systems for processing and transmitting orders are suitably designed to prevent orders received at or after the Close of Trading from being aggregated with orders received before the Close of Trading. (b) In making Shares available to Your clients or customers, You agree to comply with all applicable law, including the applicable law and regulation of the jurisdictions in which You sell any Shares directly or indirectly. 7. Customer Orders. You agree to maintain records sufficient to identify the date and time of receipt of all customer transactions and shall make such records available upon request for examination by Distributor, or its designated representative, at the request of the transfer agent or by appropriate governmental authorities. Under no circumstances shall you change, alter or manipulate any customer transactions received by you in good order. 8. Representations. With respect to any and all transactions in Class C or R Shares of the Funds pursuant to this Amendment, it is understood and agreed in each case that unless otherwise agreed to by us in writing: ING Financial is a broker-dealer and ING Financial is legally permitted to receive all compensation contemplated by this Agreement. 9. Market Timing. Page 2 of 16 You have systems and procedures reasonably designed and implemented to identify market timing/frequent trading patterns. When market timing is identified by Us, You will, at the written instructions of the Distributor, block the accounts of identified market timers, as provided by the shareholder information agreement dated April 16, 2007 and effective October 16, 2007. 10. Anti-Money Laundering. You agree that: (a) it is Your responsibility for having in place anti-money laundering procedures which comply with Title III of the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot) Act of 2001, as amended and the rules promulgated thereunder, and any related state, self-regulatory organization and SEC anti- money laundering laws, rules and regulations and all local laws in jurisdictions in which shares of the funds are distributed, (b) it is Your sole responsibility to take all reasonable steps to determine: (1) the true identity of the client, (2) the source of a clients funds and (3) that the client is not involved in money laundering activities, and (c) it is Your sole responsibility to comply with any other know your customer requirements in accordance with applicable law. Unless otherwise agreed, it is Your responsibility to implement procedures necessary to monitor client transactions in order to detect attempted or actual money laundering in accordance with applicable law. You further agree that subject to Section 352 of Title III of the USA Patriot Act to promptly provide us, upon our reasonable request, with documentation relating to your anti-money laundering policies and analysis. 11. Disclosure. You agree that with respect to the compensation you receive You will make or cause to be made disclosure of such payments in accordance with applicable law. 12. 12b-1 Plan. To compensate ING Financial for its distribution of Fund Shares, Distributor shall make quarterly payments to ING Financial, as specified in Schedule B (attached), based on the average net assets invested in Fund shares through the Contracts in each calendar quarter. Distributor will make such payments to ING Financial within thirty (30) days after the end of each calendar quarter. Each payment will be accompanied by a statement showing the calculation of the fee payable to ING Financial for the quarter and such other supporting data as may be reasonably requested by ING Financial. If Distributors payments to You hereunder in whole or in part are financed by a fund in accordance with a funds plan of distribution adopted pursuant to Rule 12b-1 under the 1940 Act or authorized by a funds Board to pay for sub-accounting and/or sub-transfer agent related services outside of a Rule 12b-1 plan, then in the event of the termination, cancellation or modification of such 12b-1 plan or sub-accounting and/or sub- transfer agent fee arrangement by a funds board of directors or trustees or shareholders, You agree upon notification at the Distributors option to waive its right to receive such compensation hereunder until such time, if ever, as Distributor receives payment. The Distributor will make payments as provided in this paragraph for all amounts owed prior to the date of termination, cancellation or modification of such 12b-1 plan or sub-accounting and/or sub-transfer agent fee arrangement by a funds board of directors or trustees or shareholders. 13 . Board Cessation of Fund Offerings . The Agreement, including all amendments thereto, may be terminated with respect to any fund at any time, without the payment of any penalty, by vote of the funds Board, by vote of a majority of those members of such Board who are not interested persons of that fund as defined in the 1940 Act, or by vote of a majority of the outstanding voting securities of a fund on 60 days written notice to You and Distributor. Page 3 of 16 14 . Suitability. You agree that it is Your responsibility to evaluate and determine that any Contract owner or participant transaction in fund shares (including a transaction in a specific class of fund shares) is a suitable transaction for each client based on clients objectives and risk profile, to the extent required by law. 15 . Blue Sky Registrations . Distributor shall notify ING of the states or other jurisdictions in which Shares are currently available for sale to the public. As of the date of this Amendment, the Fund represents and warrants that all Shares are registered in all states and jurisdictions. The Distributor shall notify ING on a timely basis if any Shares are not registered or should no longer be available for sale. Distributor shall have no obligation to register or make available Shares in any state or other jurisdiction. ING represents and warrants that it will not offer Shares of any Fund or Series for sale in any state or jurisdiction where such Shares may not be legally sold or where ING is not qualified to act as a broker-dealer. ING also represents and warrants that it will not offer Shares of any Fund in any foreign country unless authorized by Distributor. 16. Compliance Rule 38a-1. You agree to provide Us with any assistance or report that we reasonably request in order to fulfill our duties to assist the Funds with compliance with Rule 38a-1 under the 1940 Act, in our capacity as principal underwriter to each Fund. 17. Notices. Notices required by this Agreement should be sent as follows: You: c/o ILIAC/ING Financial One Orange Way, C1S Windsor, CT 06095 Attn: Jacqueline Salamon Fax:860-580-4934 Distributor: c/o Legg Mason 100 Stamford Place, 5 th Floor Stamford, CT 06902 Attn: Business Development Fax: 877-563-3019 18. Effectiveness of Payment Obligations . No compensation, fees or payment obligations contemplated by this Agreement will accrue until the date that the Agreement is executed by the Distributor. 19. Addition to Section 3. Fees . The following language shall be added to the Section 3 of the Fund Participation Agreement dated February 1, 2001: Page 4 of 16 ING shall provide LMIS with an invoice for the fees, accompanied by supporting schedules, in an electronic format that can be easily manipulated. The supporting schedules shall include CUSIPS, Fund Names and share classes. Service Provider shall provide assets, number of participant accounts, billing rate and fee calculation for each CUSIP. ING will be paid within 30 business days after the end of each calendar quarter. 20. Schedule B to the Agreement is hereby deleted and replaced by Schedule B, attached hereto. Additional Funds may be included or removed from Schedule B by written notice from LMIS to ING. 21. Other Terms . Other than the foregoing, all other terms and conditions of the Agreement shall remain unchanged and in full force and effect and are ratified and confirmed in all respects by the Parties to this Amendment. For the purpose of referring to this Amendment, the date of this Amendment shall be the date of acceptance by Legg Mason Investor Services, LLC. Legg Mason Investor Services, LLC ING Life Insurance and Annuity Company By: /s/ Thomas J. Hirschamm By: /s/ Robert Garrey Name: Name: Robert Garrey Title: Thomas Hirschmann Title: Vice President Date: Managing Director Date: February 14, 2011 3/1/11 ING Financial Advisers, LLC By: /s/ David Kelsey Name: David Kelsey Title: COO/VP Date: February 14, 2011 Page 5 of 16 SCHEDULE B  Legg Mason Class A  Funds with annual compensation on assets comprised of 12b-1 (which is currently bps) and recordkeeping fees of bps. The recordkeeping fees may be comprised of fund payments, revenue share or a combination of the two. Fund Name Class Ticker CUSIP Western Asset Emerging Markets Debt Portfolio A LWEAX 52469L694 Legg Mason Investment Counsel Financial Services Fund A SBFAX 52469R105 Legg Mason Batterymarch Global Equity Fund A CFIPX 52469H487 Legg Mason BW Diversified Large Cap Value Fund A LBWAX @^Legg Mason BW International Opportunities Bond Fund A TBD TBD Legg Mason Capital Management All Cap Fund A SPAAX 52469G786 Legg Mason ClearBridge Aggressive Growth Fund A SHRAX 52468C109 Legg Mason ClearBridge Appreciation Fund A SHAPX 52468E105 Legg Mason ClearBridge Capital Fund A SCCAX Legg Mason ClearBridge Diversified Large Cap Growth Fund A CFLGX 52469H545 Legg Mason ClearBridge Dividend Strategy Fund A GROAX 52467T772 Legg Mason ClearBridge Equity Fund A LMQAX Legg Mason ClearBridge Equity Income Builder Fund A SOPAX 52469H636 Legg Mason ClearBridge Fundamental All Cap Value Fund A SHFVX 52469C108 Legg Mason ClearBridge Large Cap Value Fund A SINAX 52470J100 Legg Mason ClearBridge Large Cap Growth Fund A SBLGX 52469H826 Legg Mason ClearBridge Mid Cap Core Fund A SBMAX 52469H768 Legg Mason ClearBridge Mid Cap Growth Fund A LBGAX 52467P564 Legg Mason ClearBridge Small Cap Growth Fund A SASMX 52470H815 Legg Mason ClearBridge Small Cap Value Fund A SBVAX 52469G513 Legg Mason Esemplia Emerging Markets Equity Fund A SMKAX 52469H677 Legg Mason Global Currents International All Cap Opportunity Fund A SBIEX 52469X607 Legg Mason Global Currents International Small Cap Opportunity Fund A LCOAX 52467P499 Legg Mason Investment Counsel Social Awareness Fund A SSIAX 52469A102 Legg Mason Permal Tactical Allocation Fund A LPTAX 52470J316 Legg Mason Strategic Real Return Fund A LLRAX Legg Mason Western Asset Adjustable Rate Income Fund A ARMZX 52468A608 Legg Mason Western Asset Core Bond Fund A TRBAX 52469F549 Legg Mason Western Asset Core Plus Bond Fund A SHMGX 52468W105 Legg Mason Western Asset Corporate Bond Fund A SIGAX 52469F317 Legg Mason Western Asset Global High Yield Bond Fund A SAHYX 52469F465 Legg Mason Western Asset Global Inflation Management Fund A SBGLX 52469F168 Legg Mason Western Asset Government Securities Fund A SGVAX 52469F366 Legg Mason Western Asset High Income Fund A SHIAX 52469F630 Legg Mason Western Asset Short-Term Bond Fund A SBSTX 52469E500 Legg Mason Western Asset Strategic Income Fund A SDSAX 52469F754 ^Legg Mason Batterymarch International Equity Trust A LMEAX 52465U847 Page 6 of 16  Legg Mason Class A  Funds with annual compensation on assets comprised of 12b-1 (which is currently bps) and recordkeeping fees of bps. The recordkeeping fees may be comprised of fund payments, revenue share or a combination of the two. Fund Name Class Ticker CUSIP Legg Mason Target Retirement 2015 Fund A LMFAX 52470J704 Legg Mason Target Retirement 2020 Fund A LMWAX 52470J845 Legg Mason Target Retirement 2025 Fund A LMXAX 52470J779 Legg Mason Target Retirement 2030 Fund A LMVAX 52470J712 Legg Mason Target Retirement 2035 Fund A LMNAX 52470J647 Legg Mason Target Retirement 2040 Fund A LMYAX 52470J571 Legg Mason Target Retirement 2045 Fund A LMKAX 52470J514 Legg Mason Target Retirement 2050 Fund A LMJAX 52470J449 Legg Mason Target Retirement Fund A LMPAX 52470J373 ^Legg Mason Batterymarch Emerging Markets Trust A LMRAX 52465U839 ^Legg Mason BW Global Opportunities Bond Fund A GOBAX Legg Mason Capital Management Amer Ldg Cos Trust A LGAAX 52468V107 Legg Mason Capital Management Growth Trust A LGGAX 52465Y500 Legg Mason Capital Management Opportunity Trust A LGOAX 52465G301 Legg Mason Capital Management Special Investment Trust A LMSAX Legg Mason Capital Management Value Trust A LGVAX Legg Mason Capital Management Disciplined Equity Research Fund A LCDAX  Legg Mason Class A  Funds with annual compensation on assets comprised of 12b-1 (which is currently bps) and recordkeeping fees of bps. Fund Name Class Ticker CUSIP Legg Mason Lifestyle Allocation 100% A LMLAX 52467P671 Legg Mason Lifestyle Allocation 30% A SBCPX 52467P853 Legg Mason Lifestyle Allocation 50% A SBBAX 52467P804 Legg Mason Lifestyle Allocation 70% A SCGRX 52467P812 Legg Mason Lifestyle Allocation 85% A SCHAX 52467P762 Legg Mason Class A - Funds with annual compensation on assets comprised of 12b-1 (which is currently bps) and servicing fees of bps. Fund Name Class Ticker CUSIP Legg Mason Batterymarch S&P 500 Index Fund A SBSPX 52469H727 Page 7 of 16 LeggMason Class C - Funds with annual compensation on assets comprised of 12b-1 per the then-current prospectus and recordkeeping fees of bps. The recordkeeping fees may be comprised of fund payments, revenue share or a combination of the two. Fund Name Class Ticker CUSIP Western Asset Emerging Markets Debt Portfolio C LWECX 52469L686 Legg Mason Investment Counsel Financial Services Fund C SFSLX 52469R303 Legg Mason Batterymarch Global Equity Fund C SILLX 52469H461 Legg Mason BW Diversified Large Cap Value Fund C LBWCX @^Legg Mason BW International Opportunities Bond Fund C TBD TBD Legg Mason Capital Management All Cap Fund C SPBLX 52469G760 Legg Mason ClearBridge Aggressive Growth Fund C SAGCX 52468C307 Legg Mason ClearBridge Appreciation Fund C SAPCX 52468E303 Legg Mason ClearBridge Capital Fund C SCCCX Legg Mason ClearBridge Diversified Large Cap Growth Fund C SMDLX 52469H529 +Legg Mason ClearBridge Dividend Strategy Fund C SCPLX 52467T756 Legg Mason ClearBridge Equity Fund C LMQCX Legg Mason ClearBridge Equity Income Builder Fund C SBPLX 52469H610 Legg Mason ClearBridge Fundamental All Cap Value Fund C SFVCX 52469C306 Legg Mason ClearBridge Large Cap Value Fund C SINOX 52470J308 Legg Mason ClearBridge Large Cap Growth Fund C SLCCX 52469H792 Legg Mason ClearBridge Mid Cap Core Fund C SBMLX 52469H743 Legg Mason ClearBridge Mid Cap Growth Fund C LBGCX 52467P556 Legg Mason ClearBridge Small Cap Growth Fund C SCSMX 52470H781 Legg Mason ClearBridge Small Cap Value Fund C SBVLX 52469G489 Legg Mason Esemplia Emerging Markets Equity Fund C SBKCX 52469H651 Legg Mason Global Currents International All Cap Opportunity Fund C SBICX 52469X805 Legg Mason Global Currents International Small Cap Opportunity Fund C LCOCX 52467P481 Legg Mason Investment Counsel Social Awareness Fund C SESLX 52469A300 Legg Mason Permal Tactical Allocation Fund C LPTCX 52470J290 Legg Mason Strategic Real Return Fund C LRRCX Legg Mason Western Asset Adjustable Rate Income Fund C ARMGX 52468A806 Legg Mason Western Asset Core Bond Fund C SBTLX 52469F523 Legg Mason Western Asset Core Plus Bond Fund C SMGLX 52468W303 Legg Mason Western Asset Corporate Bond Fund C SBILX 52469F283 Legg Mason Western Asset Global High Yield Bond Fund C SHYCX 52469F440 Legg Mason Western Asset Global Inflation Management Fund C SBUFX 52469F150 Legg Mason Western Asset Government Securities Fund C SGSLX 52469F341 Legg Mason Western Asset High Income Fund C SHICX 52469F614 Legg Mason Western Asset Short-Term Bond Fund C SSTLX 52469E708 Legg Mason Western Asset Strategic Income Fund C SDSIX 52469F739 Page 8 of 16 LeggMason Class C - Funds with annual compensation on assets comprised of 12b-1 per the then-current prospectus and recordkeeping fees of bps. The recordkeeping fees may be comprised of fund payments, revenue share or a combination of the two. Fund Name Class Ticker CUSIP Legg Mason Target Retirement 2015 Fund C LMFCX 52470J803 Legg Mason Target Retirement 2020 Fund C LMWCX 52470J837 Legg Mason Target Retirement 2025 Fund C LMXCX 52470J761 Legg Mason Target Retirement 2030 Fund C LMVCX 52470J696 Legg Mason Target Retirement 2035 Fund C LMTCX 52470J639 Legg Mason Target Retirement 2040 Fund C LMHCX 52470J563 Legg Mason Target Retirement 2045 Fund C LMKCX 52470J498 Legg Mason Target Retirement 2050 Fund C LMJCX 52470J431 Legg Mason Target Retirement Fund C LMRCX 52470J365 ^Legg Mason Batterymarch Emerging Markets Trust C LMEMX 52465U508 ^Legg Mason Batterymarch International Equity Trust C LMGEX 52465U201 ^Legg Mason BW Global Opportunities Bond Fund C GOBCX Legg Mason Capital Management American Leading Companies Trust C LMALX 52465Q101 Legg Mason Capital Management Growth Trust C LMGTX 52465Y104 Legg Mason Capital Management Opportunity Trust C LMOPX 52465G103 Legg Mason Capital Management Disciplined Equity Research Fund C LCDCX Legg Mason Capital Management Special Investment Trust C LMASX Legg Mason Capital Management Value Trust C LMVTX LeggMason Class C - Funds with annual compensation on assets comprised of 12b-1 per the then-current prospectus and recordkeeping fees of bps. Fund Name Class Ticker CUSIP Legg Mason Lifestyle Allocation 100% C LMYCX 52467P655 Legg Mason Lifestyle Allocation 30% C SBCLX 52467P838 Legg Mason Lifestyle Allocation 50% C SCBCX 52467P879 Legg Mason Lifestyle Allocation 70% C SCGCX 52467P788 Legg Mason Lifestyle Allocation 85% C SCHCX 52467P747 Page 9 of 16 Legg Mason Class D  Funds with annual compensation on assets comprised of recordkeeping fees of bps. The recordkeeping fees may be comprised of fund payments, revenue share or a combination of the two. Fund Name Class Ticker CUSIP Legg Mason Batterymarch S&P 500 Index Fund D SBSDX 52469H719  Legg Mason Class FI  Funds with annual compensation on assets comprised of 12b-1 (which is currently bps) and recordkeeping fees of bps. Fund Name Class Ticker CUSIP ^Legg Mason Batterymarch Emerging Markets Trust FI LGFMX 52465C201 ^Legg Mason Batterymarch International Equity Trust FI LGFEX 52465D209 ^Legg Mason BW Global Opportunities Bond Fund FI GOBFX 37947Q209 Legg Mason Capital Management Growth Trust FI LMGFX 52465Y302 Legg Mason Capital Management Opportunity Trust FI LMOFX 52467D108 Legg Mason Capital Management Special Investment Trust FI LGASX Legg Mason Capital Management Value Trust FI LMVFX @Legg Mason Capital Management Disciplined Equity Research Fund FI TBD Legg Mason Class I  Funds with annual compensation on assets comprised of recordkeeping fees of bps. The recordkeeping fees may be comprised of fund payments, revenue share or a combination of the two. Fund Name Class Ticker CUSIP Western Asset Emerging Markets Debt Portfolio I SEMDX 52469F481 Western Asset Global High Yield Bond Portfolio I SIHYX 52469F473 Legg Mason Investment Counsel Financial Services Fund I TBD 52469R402 Legg Mason Batterymarch Global Equity Fund I SMYIX 52469H453 Legg Mason BW Diversified Large Cap Value Fund I LBWIX @^Legg Mason BW International Opportunities Bond Fund I TBD Legg Mason Capital Management All Cap Fund I LACIX 52469G752 Legg Mason ClearBridge Aggressive Growth Fund I SAGYX 52468C406 Legg Mason ClearBridge Appreciation Fund I SAPYX 52468E402 Legg Mason ClearBridge Capital Fund I SACPX Legg Mason ClearBridge Diversified Large Cap Growth Fund I LADIX 52469H511 Legg Mason ClearBridge Dividend Strategy Fund I LMBIX 52467T749 Legg Mason ClearBridge Equity Fund I LMQIX Legg Mason ClearBridge Equity Income Builder Fund I SOPYX 52469H594 Legg Mason ClearBridge Fundamental All Cap Value Fund I SFVYX 52469C405 Legg Mason ClearBridge Large Cap Value Fund I SAIFX 52470J407 Legg Mason ClearBridge Large Cap Growth Fund I SBLYX 52469H784 Legg Mason ClearBridge Mid Cap Core Fund I SMBYX 52469H735 Legg Mason ClearBridge Small Cap Growth Fund I SBPYX 52470H765 Legg Mason ClearBridge Small Cap Value Fund I SMCYX 52469G471 Legg Mason Esemplia Emerging Markets Equity Fund I SBEYX 52469H644 Page 10 of 16 Legg Mason Global Currents International All Cap Opportunity Fund I SBIYX 52469X888 Legg Mason Global Currents International Small Cap Opportunity Fund I LCOIX 52467P515 Legg Mason Investment Counsel Social Awareness Fund I LMRNX 52469A409 Legg Mason Manager Select Series Large Cap Growth Fund I LSLIX Legg Mason Manager Select Series Large Cap Value Fund I LGRIX Legg Mason Permal Tactical Allocation Fund I LPTIX 52470J274 Legg Mason Strategic Real Return Fund I LRRIX Legg Mason Western Asset Adjustable Rate Income Fund I SBAYX 52468A889 +Legg Mason Western Asset Core Plus Bond Fund I SMGYX 52468W402 Legg Mason Western Asset Corporate Bond Fund I SIGYX 52469F275 +Legg Mason Western Asset Global High Yield Bond Fund I SHYOX 52469F432 Legg Mason Western Asset Government Securities Fund I SGSYX 52469F333 +Legg Mason Western Asset High Income Fund I SHIYX 52469F598 +Legg Mason Western Asset Short-Term Bond Fund I SBSYX 52469E807 Legg Mason Western Asset Strategic Income Fund I SDSYX 52469F721 Legg Mason Class I  Funds with annual compensation on assets comprised of recordkeeping fees of bps. The recordkeeping fees may be comprised of fund payments, revenue share or a combination of the two. Fund Name Class Ticker CUSIP Legg Mason Target Retirement 2015 Fund I LMFIX 52470J860 Legg Mason Target Retirement 2020 Fund I LMWIX 52470J795 Legg Mason Target Retirement 2025 Fund I LMXIX 52470J738 Legg Mason Target Retirement 2030 Fund I LMVIX 52470J662 Legg Mason Target Retirement 2035 Fund I LMNIX 52470J597 Legg Mason Target Retirement 2040 Fund I LMNRX 52470J530 Legg Mason Target Retirement 2045 Fund I LMKIX 52470J464 Legg Mason Target Retirement 2050 Fund I LMJIX 52470J399 Legg Mason Target Retirement Fund I LMIMX 52470J332 Legg Mason Class I  Funds with annual compensation on assets comprised of recordkeeping fees of bps. Fund Name Class Ticker CUSIP Legg Mason Lifestyle Allocation 30% I LMGIX 52467P820 Legg Mason Lifestyle Allocation 50% I LMEIX 52467P861 Legg Mason Lifestyle Allocation 70% I LLAIX 52467P770 Legg Mason Lifestyle Allocation 85% I LANIX 52467P739 Page 11 of 16 Legg Mason Class I  Fund with annual compensation on assets comprised of recordkeeping fees of bps. Fund Name Class Ticker CUSIP ^Legg Mason Batterymarch Emerging Markets Trust I LGEMX 52465U607 ^Legg Mason Batterymarch International Equity Trust I LGIEX 52465U409 ^Legg Mason Batterymarch U.S. Small Cap Equity Portfolio I LMSIX ^Legg Mason BW Global Opportunities Bond Fund I GOBIX 37947Q308 Legg Mason Capital Management American Leading Companies Trust I LGAMX 52465Q200 Legg Mason Capital Management Growth Trust I LMGNX 52465Y203 Legg Mason Capital Management Opportunity Trust I LMNOX 52465G202 Legg Mason Capital Management Special Investment Trust I LMNSX Legg Mason Capital Management Value Trust I LMNVX Legg Mason Capital Management Disciplined Equity Research Fund I LGMIX Page 12 of 16 Legg Mason Class R – Funds with annual compensation on assets comprised of 12b-1 (which is currently bps) and recordkeeping fees of bps. The recordkeeping fees may be comprised of fund payments, revenue share or a combination of the two. Fund Name Class Ticker CUSIP @Legg Mason BW Diversified Large Cap Value Fund R TBD 524686748 Legg Mason ClearBridge Aggressive Growth Fund R LMPRX 52468C505 Legg Mason ClearBridge Appreciation Fund R LMPPX 52468E501 Legg Mason ClearBridge Equity Income Builder Fund R LMMRX 52469H271 Legg Mason ClearBridge Large Cap Growth Fund R LMPLX 52469H693 Legg Mason ClearBridge Mid Cap Core Fund R LMREX 52469H172 @Legg Mason ClearBridge Mid Cap Growth Fund R TBD 52467P523 Legg Mason ClearBridge Small Cap Growth Fund R LMPOX 52470H690 @ Legg Mason Esemplia Emerging Markets Equity Fund R TBD TBD @Legg Mason Global Currents International All Cap Opportunity Fund R TBD TBD @ Legg Mason Permal Tactical Allocation Fund R TBD TBD @Legg Mason Strategic Real Return Fund R TBD 524686862 Legg Mason Western Asset Core Bond Fund R LMPTX 52469F499 Legg Mason Western Asset Core Plus Bond Fund R LMPCX 52468W501 Legg Mason Target Retirement 2015 Fund R LMFRX 52470J878 Legg Mason Target Retirement 2020 Fund R LMWRX 52470J811 Legg Mason Target Retirement 2025 Fund R LMXRX 52470J746 Legg Mason Target Retirement 2030 Fund R LMQRX 52470J670 Legg Mason Target Retirement 2035 Fund R LMRRX 52470J613 Legg Mason Target Retirement 2040 Fund R LMYRX 52470J548 Legg Mason Target Retirement 2045 Fund R LMKRX 52470J472 Legg Mason Target Retirement 2050 Fund R LMJRX 52470J415 Legg Mason Target Retirement Fund R LMERX 52470J340 ^Legg Mason Batterymarch Emerging Markets Trust R LBERX 52465U821 ^Legg Mason Batterymarch International Equity Trust R LMIRX 52465U870 Legg Mason Capital Management Growth Trust R LMGRX 52465Y401 Legg Mason Capital Management Opportunity Trust R LMORX 52467D207 @Legg Mason Capital Management Disciplined Equity Research Fund R TBD 524686813 Legg Mason Capital Management Special Investment Trust R LMARX 524604406 Legg Mason Capital Management Value Trust R LMVRX 524659406 Legg Mason Class IS – No compensation may be paid. This is a no- 12b-1 share class with no recordkeeping fees or revenue share. Page 13 of 16 Fund Name Class Ticker CUSIP @X WA Emerging Markets Debt Portfolio IS LWISX 52469L678 X Legg Mason BW Diversified Large Cap Value Fund IS LBISX X ^ Legg Mason BW International Opportunities Bond Fund IS LMOTX X Legg Mason ClearBridge Aggressive Growth Fund IS LSIFX 52468C703 X Legg Mason ClearBridge Appreciation Fund IS LMESX 52468E709 X Legg Mason ClearBridge Fundamental All Cap Value Fund IS LSISX 52469C504 X Legg Mason ClearBridge Large Cap Value Fund IS LMLSX 52470J605 @X Legg Mason ClearBridge Large Cap Growth Fund IS LSITX 52469H255 X Legg Mason ClearBridge Mid Cap Core Fund IS LSIRX 52469H263 X @ Legg Mason ClearBridge Mid Cap Growth Fund IS TBD TBD X Legg Mason ClearBridge Small Cap Growth Fund IS LMOIX 52470H666 X Legg Mason Global Currents International All Cap Opportunity Fund IS LSIUX 52469X870 @ X Legg Mason Global Currents International Small Cap Opportunity Fund IS TBD TBD X Legg Mason Permal Tactical Allocation Fund IS LPTSX 52470J266 @ X Legg Mason Strategic Real Return Fund IS TBD X Legg Mason Target Retirement 2015 Fund IS LMFSX 52470J852 X Legg Mason Target Retirement 2020 Fund IS LMWSX 52470J787 X Legg Mason Target Retirement 2025 Fund IS LMXSX 52470J720 X Legg Mason Target Retirement 2030 Fund IS LMVSX 52470J654 X Legg Mason Target Retirement 2035 Fund IS LMSSX 52470J589 X Legg Mason Target Retirement 2040 Fund IS LMYSX 52470J522 X Legg Mason Target Retirement 2045 Fund IS LMKSX 52470J456 X Legg Mason Target Retirement 2050 Fund IS LMJSX 52470J381 X Legg Mason Target Retirement Fund IS LMRSX 52470J324 X ^Legg Mason Batterymarch Emerging Markets Trust IS LMGSX 52465U862 X ^Legg Mason Batterymarch International Equity Trust IS LIESX 52465U854 X ^Legg Mason BW Global Opportunities Bond Fund IS GOBSX 37947Q100 Legg Mason Class P  Funds with annual compensation on assets comprised of 12b-1 per the then-current prospectus and recordkeeping fees of bps. Fund Name Class Ticker CUSIP %Legg Mason Western Asset Corporate Bond Fund P LCBPX 52469L660 Legg Mason Money Market Funds  Funds with annual compensation on assets comprised of 12b-1 (which is currently bps) and recordkeeping fees of bps. Fund Name Class Ticker CUSIP +Western Asset Money Market Fund A SBCXX 52470R888 Western Asset Government Money Market Fund A SMGXX 52470R847 +Western Asset Municipal Money Market Fund A TFMXX 52470R755 Western Asset Liquid Reserves A LLAXX 52470R441 Page 14 of 16 Western Asset Class FI  Funds with annual compensation on assets comprised of 12b-1 (which is currently bps) and recordkeeping fees of bps. Fund Name Class Ticker CUSIP WA Absolute Return Portfolio FI WARIX WA Core Bond Portfolio FI WAPIX WA Core Plus Bond Portfolio FI WACIX @ WA Enhanced Equity Portfolio FI TBD @ WA Global Strategic Income Portfolio FI TBD @ WA High Yield Portfolio FI TBD @ WA Intermediate Bond Portfolio FI WAIFX @ WA Money Market Portfolio FI TBD @ WA Non - US Opportunity Bond Portfolio FI TBD @ WA US Govt Money Market Portfolio FI TBD Western Asset Class I Funds with annual compensation on assets comprised of recordkeeping fees of bps. Fund Name Class Ticker CUSIP WA Absolute Return Portfolio I WAARX WA Core Bond Portfolio I WATFX WA Core Plus Bond Portfolio I WACPX @ WA Enhanced Equity Portfolio I TBD @ WA Global Strategic Income Portfolio I TBD WA High Yield Portfolio I WAHYX WA Inflation Indexed Plus Bond Portfolio I WAIIX WA Intermediate Bond Portfolio I WATIX WA Limited Duration Bond Portfolio I WALDX @ WA Money Market Portfolio I TBD @ WA US Govt Money Market Portfolio I TBD WA Non - US Opportunity Bond Portfolio I WAFIX Page 15 of 16 Western Asset Class IS  No compensation may be paid. This is a no-12b-1 share class with no recordkeeping fees or revenue share. Fund Name Class Ticker CUSIP X WA Absolute Return Portfolio IS WAASX X WA Core Bond Portfolio IS WACSX X WA Core Plus Bond Portfolio IS WAPSX X WA High Yield Portfolio IS WAHSX X WA Inflation Indexed Plus Bond Portfolio IS WAFSX X WA Intermediate Bond Portfolio IS WABSX X WA Limited Duration Bond Portfolio IS WALSX @X WA Non-US Opportunity Bond Portfolio IS WAOSX ^ Funds with redemption fees % Not exchangeable. Only existing investors can continue to invest + Only available to existing shareholders/closed to new investors X Available to institutional investors only, who make an initial purchase of at least $1 million and maintain a single account at the Fund. Examples of eligible investors are corporations, banks, trust companies, foundations, defined benefit plans that do not charge recordkeeping fees. Retirement plans such as 401k, 457, 403b may not charge recordkeeping fees to be eligible and further need to be individually assessed as to whether they meet other eligibility requirements, at the sole discretion of the distributor. @ Currently unavailable for purchase. Please contact the distributor in advance to express sales interest or for more information, including when the share class/fund may be made available. The distributor will consider whether or not to make the requested share class/fund available for sale and may decline to do so in its sole discretion.  : For any individual Fund for which both Class A and Class FI shares are available to investors under this Agreement, only Class FI shares may be offered to new Retirement Plans. Class A shares may continue to be offered to any Retirement Plan that currently purchases Class A shares of that Fund or of any predecessor Fund. :For any individual Fund for which both Class C and Class R1 shares are available to investors under this Agreement, only Class R1 shares may be offered to new Retirement Plans. Class C shares may continue to be offered to any Retirement Plan that currently purchases Class C shares of that Fund or of any predecessor Fund. Page 16 of 16
